The opinion of the court was delivered by
Garrison, J.
The ground of demurrer is that the declaration does not contain a statement of the particular words complained of, but sets forth in their stead the substance only of the supposed libel. This criticism is well founded as to the clause “setting forth the plaintiff as a common thief /’ but as to the charge that the defendant caused to be published that the plaintiff had a wire unknown to the defendant, &c., the *44criticism is borne out by the plain import of the language of the narr. With respect to this latter charge the plaintiff’s pleading purports to state just what the defendant caused to be published, which included the published statement that the plaintiff “was and did willfully and fraudulently cheat the defendant.”
Despite the disregard of grammar in the construction of this statement, it would, J think, be generally taken to be sufficiently derogatory to the reputation of the plaintiff to be actionable.
The demurrer is overruled.